Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
	
	Election/Restrictions
The applicant has elected Group I (claims 1-24) with implied traverse, and argued the special technical feature is not met by prior art.  The examiner disagrees and asserted the feature has been met by prior art. See below rejections.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-24 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20,  of copending Application No. 17/052638.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘638 (claims 1-20) meets instant claims 1-24 in an anticipatory manner, because it discloses the claimed vapor polymerization method of producing PEDOT via the claimed FETOS oxidant, pyridine base inhibitor, glass substrate, base inhibitor, substrate and polymerization temperatures, etc. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 10, and 16-17  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, the claims 8, 10, and 20-21  recite the broad and narrow recitations of temperatures and minutes.  For examination purpose, the boarder limitations are considered based on the principle of broadest interpretation of claims.
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-24 is(are) allowable over the closest prior art: Chen et al. (US 20100163808) in view of Mazurkiewicz et al. (EP 2123731), both listed on IDS and ISR, in proviso the above issues are resolved. 
As to claims 1-24, Chen (abs., claims, examples, 13-19, 25-37, 52, 58) discloses a vapor phase polymerization (VPP) process for producing PEDOT on a cleaned glass substrate applied with FETOS and pyridine by spin coating and heating.  The polymerization temperature is 3-40 °C. The formed PEDOT is cleaned with solvents and annealed at 50 °C.
Chen fails to teach repeating the VPP and cleaning on formed PEDOT.  However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP-2144.04.  In this particular case, one of ordinary skill in the art would obviously recognize to repeating the process to increase the thickness of the PEDOT coating.
Chen is/are silent on the claimed substrate temperature. 
In the same area of producing PEDOT via VPP on substrates, Mazurkiewicz (abs., claims, examples, 23, 26-28, 31, 67, 71, 90, 104-105, 159) discloses maintaining the substrate temperature at about 30 °C during the polymerization of EDOT to obtain good quality film and control water adjacent the surface to the substrate. Mazurkiewicz further teaches copolymerization with pyrrole or thiophenes.
However, Chen and Mazurkiewicz fail to teach the claimed polymerization temperature range with the claimed substrate temperature. 
Therefore, claims 1-24 is(are) provisionally allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The examiner urges cancelling the withdrawn product claims to facilitate the prosecution.  It is duly notified the product claims can be met by Chen and/or Mazurkiewicz by the product-by-process rationale. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766